COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER ON APPELLANT’S
                           MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Jose Antonio Garcia v. The State of Texas

Appellate case number:    01-15-00030-CR

Trial court case number: 13-10-10886-CR

Trial court:              9th District Court Montgomery County, Texas

Date motion filed:        December 15, 2016

       The motion for reconsideration en banc is DENIED.


Judge’s signature: /s/ Michael Massengale
                   Justice Michael Massengale, acting for the court

En banc court consists of: Chief Justice Radack, and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.




Date: January 24, 2017